DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Drugmand et al (US 3,673,385) in view of Brekkestran et al (US 5,105,067) and Hirayama et al (US 6,946,626). 
	Drugmand shows the method claimed for controlling a heating system including at least one heater assembly having a plurality of heater units (24) along a length of the heater assembly and a plurality of power connectors (17, 18) extending through the plurality of heater units wherein each heater unit defining an its respective heating zone. But, Drugmand does not explicitly show controlling its respective heating zones independently by supplying power to the independently controlling heating zones, determining a temperature within a plurality of the independently controlled heating zones, and automatically modulating power supplied to each of the independently controlled heating zones by using a controller to change a heat output to provide a desired heat distribution as claimed. 
	Brekkestran shows it is known to control a heating system having a plurality of heater units that can independently control its respective heating zones (24a-24f) defined by its plurality of heating units through its respective power conductors (34a-34f) by supplying power to each of the independently controlled heating zones using a controller (40) in response to a determined temperature to provide a desired heat distribution along the heater units. Also, see col. 4, lines 10-39; and col. 13, lines 25-29. 
	Hirayama also shows it is known in the art to a plurality of heating units that are independently controlled to heat its respective heating zone (21024) wherein a temperature of the heating zones is each determined and measured, and Hirayama further shows a controller (28/29) to supply power to the independently controlled heating zones to provide a desired heat distribution along the heating units based on the desired parameters including a desired or target temperature determined. Also, see col. 6, lines 2-59.
	In view of Brekkestran and Hirayama, it would have been obvious to one of ordinary skill in the art to adapt Drugmand with a controller that is known to automatically modulate and control the power supply to each of the respective heating zones defined by the plurality of heater units wherein each zone is independently controlled based on the determined temperature to predictably and effectively achieve and maintain the desired heating distribution along the length of the heater assembly. 	With respect to claim 2, Brekkestran further teaches that it is known in the art to provide comparing the determined temperatures to target temperatures and modulating the power supplied to achieve the target temperature (Abstract; Col. 10, lines 43-53; Figures 1-6). 
	With respect to claims 3 and 4, Brekkestran further teaches that it is known in the art to provide using a scaling factor (C) to adjust the modulating power (Col. 12, lines 16-56; Figures 1-7) wherein it would have been obvious to use the scaling factor as a function of a heating capacity to control each of the heating zones of Drugmand to predictably meet the desired heating distribution as desired. 
	With respect to claim 5, Brekkestran further teaches that it is known in the art to provide the turning off at least one of the independently controlled heating zones 24a-24f based on an anomalous condition (i.e. any type of temperature limit is an anomalous condition; Col. 16, line 57 thru Col. 17, line 13).
	With respect to claims 6 and 7, Brekkestran further teaches that it is known in the art to provide that the temperature is determined in each of the independently controlled heating zones (24a-24f) wherein when the temperature is less than from the desired/targeted temperature, power is modulated to bring about the desired temperature. Also, see col. 11, lines 24-42; Col. 13, lines 1-13; Figures 1, 7. Hirayama also shows it is known to determine temperature in each of the independently controlled heating zones (also, see Figures 2 and 3).
	With respect to claim 8, Brekkestran further teaches that it is known in the art to provide that the determining of the temperature includes determining the temperature using a change in resistance (i.e. via the potentiometer 44) of a resistive heating element 22a-1 to 22f of at least one of the heater units 24a-24f (Col. 13, lines 25-45; Figure 1).
	 With respect to claim 9, Brekkestran further teaches that it is known in the art to provide that the power is modulated to the independently controlled heating zones 24a-24f as a function of at least one of received signals, a model, and as a function of time (Col. 13, lines 25- 45).
	With respect to claims 12 and 19, Drugmand shows a plurality of heater assemblies, which can be grouped by a plurality of heater units, wherein each of the heater units in its respective heating zones can be independently controlled based on the temperature determined and power supply that is automatically modulated and controlled by a controller as taught by Brekkestran and Hirayma so that a desired heat distribution is achieved along the length of the more than one of the heater assemblies of Drugmand. 
	With respect to claim 13, Drugmand shows a plurality of heater assemblies which can be defined by a number of heater units wherein k can be a number of assemblies with m being the number of heating zones in m wherein m x k would show a total number of heating zones. 
	With respect to claim 14, Brekkestran teaches that it is known in the art to provide the turning off at least one of the independently controlled heating zones 24a-24f while continuing to supply power to remain independently controlled heating zones 24a-24f (Col. 5, lines 30-59; Col. 6, lines 28-41; Figures 1-7).  
	With respect to claim 15, Brekkestran teaches that it is known in the art to provide that the temperature is determined within at least one of the independently controlled heating zones 24a-24f (Col. 13, lines 1-13) and power is modulated based on the determined temperature within the independently controlled heating zone 24a-24f (Col. 7, lines 20- 65; Figures 20-36).
	With respect to claim 16, Brekkestran teaches that it is known in the art to provide that comparing the detected temperature to a target temperature and modulating the power supplied to achieve the target temperature (Abstract; Col. 10, lines 43-53; Figures 1-6). 
	With respect to claim 17, Brekkestran teaches that it is known in the art to provide using a scaling factor (C) to adjust the modulating power (Col. 12, lines 16-56; Figures 1-7).
	With respect to claim 18, Brekkestran teaches that it is known in the art to provide that power supplied to the plurality of independently controlled heating zones 224a-24f is varied based on a predetermined heat distribution across the heater system 10 (Col. 6, lines 6- 15 and 28-41; Figures 1-7).
Claim(s) 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Drugmand in view of Brekkestran and Hirayama as applied to claims 1-9 and 12-20 above, and further in view of Musselman et al (US 10,386,821).
Drugmand in view of Brekkestran and Hirayama shows the method claimed except for calibration steps of operating the heater system in at least one mode of operation, collecting and recording data, assessing the recorded data as claimed.
Musselman teaches that it is known in the art to provide that calibrating the heating system 200 according to the following steps: operating the heater system 200 in at least one mode of operation (Col. 14, lines 1-9; Figures 1-6); controlling the heater system 200 to activate at least one of the plurality of independently controlled heating zones 224-1 to 224-N to generate a desired temperature (Col. 13, lines 18-38; Figures 1-6); collecting and recording data for the at least one of the plurality of independently controlled heating zones 224-1 to 224-N and the at least one mode of operation (Col. 13, lines 51-60; Col. 14, lines 53-59; Figure 5); accessing the recorded data to determine operating specifications for the heating system 200 when the at least one of the plurality of independently controlled heating zones 224-1 to 224-N is turned off (Col. 14, lines 10-24; Col. 17, lines 16-25; Figures 1- 6); and operating the heating system 200 with at least one of the plurality of independently controlled heating zones 224-1 to 224-N being turned off (Col. 14, lines 10-24; Col. 17, lines 26-35). 
In view of Musselman, it would have been obvious to one of ordinary skill in the art to adapt Drugmand, as modified by Brekkestran and Hirayama, with the calibrating steps as claimed so that the temperature in each of the controlled heating zone can also be predictably and effectively achieved by calibration to maintain the heating temperature as desired by the user. 
With respect to claim 11, Musselman further teaches that it is known in the art to provide that the data is selected from the group consisting of power levels and temperature information (Col. 13, lines 51-60; Col. 15, lines 1-7; Figure 1-6).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the newly applied art Drugmand and, also, because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761